Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification including the drawings does not have concrete support for the negative limitation “the stretch blow molding apparatus does not comprise any heat unit for heating the object to be shaped”.  It is well established that the absence of structure, in this case no heating section in figures 1 and 2, does not provide clear support for a negative limitation to overcome a reference.  It is also clear that the specification is focused on blow molding a preform at a high 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al (JP H02-072929 A: figure and page 4, lines 7-9, page 5, lines 25-32 and page 6, lines 1-4 of the accompanying partial translation of the document obtained from the Japanese Patent Office website, J-PlatPat) taken together with Aoki et al (Canadian Patent Application CA 2981761 A1: figures 1A-1C).
Nagata et al disclose an apparatus for stretch blow molding a parison into a blow molded container (13), the apparatus comprising: a blow mold (1); a blow nozzle (3) that fits into the mouth of the parison to introduce blowing fluid into the parison; a stretching rod (4) that both stretches the preform and introduces pressurized gas into the inside of the parison/container through outlets (6); a gas introduction line having a blow valve (7) and inlet port (8) that feed 
Aoki et al disclose a three stage injection stretch blow molding apparatus as illustrated in figures 1A-1C with the stretch portion being shown in figure 10A.  The reference discloses feeding the injection molded parison from the injection mold directly to the blow mold.  Such is  a well-known manner of forming blow molded articles called 1-step blow molding where the inherent heat of the injection molding step is used to provide the correct temperature of the preform in the blow molding step.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process and apparatus of Nagata et al by feeding the injection molded preform directly to the blow mold from the injection mold as disclosed by Aoki et al for the purpose of using the inherent heat of the injection molded preform or parison in the blow molding step to avoid the additional step and equipment required to heat the preform before blow molding.
Response to Arguments
Applicant’s arguments, see pages 7 and 8 of the remarks, filed 8/23/2021, with respect to the rejection(s) of claim(s) 1 and 2 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nagata et al taken together with Aoki et al.
It is noted that the limitation that required the 112 1st paragraph rejection and the 103 rejection is a negative limitation.  Simply removing this limitation from the claims after final will result in the amendment not being entered.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129.  The examiner can normally be reached on Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT B. DAVIS

Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        8/25/2021